DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a second non-final office action in response to Applicant's remarks and amendments filed on 1/19/2021. Claims 5, 8, 11-12, and 15-16 are currently amended. The second claim 10 is renumbered as claim 21 and amended. Claims 1-21 are pending review in this action.
The 35 U.S.C. 112, 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn. The claim objections in the previous Office Action are withdrawn.
New grounds of rejection are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the plurality of sheet structures" in lines 1, 3, 5, 7, and 7-8.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as reciting “the plurality of hollow tubular structures”. Clarification is required.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a flat configuration of tubular structures and inflating the flat configuration of tubular structures to form the hollow tubular structures”.
The required method step is unclear. Particularly, it is unclear whether the tubular structures are hollow or not prior to the recited inflating step and the specification provides no guidance on this issue. The phrasing of the claim appears to suggest that the structures become “hollow” after the inflation. However, the term “tubular” requires a hollow interior, wherein the plain meaning of tubular requires long, round and hollow.
It is therefore unclear how the configuration is tubular and flat at the same time and whether the “inflating” creates hollow spaces within a material or whether the “inflating” merely enlarges the size/volume of hollow spaces already present in the starting material. The instant specification (PGPUB [0114]) discusses inflation however points to structures 202 (Fig. and tubular. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2010/0190093).
Regarding claim 1, Lee teaches a water exchanger (humidifier for a fuel cell 100, Figure 1, P 25) for a fuel cell based power generator, comprising: a plurality of hollow tubular structures (plurality of hollow fiber membranes 120, Figure 1, P 25), wherein each respective hollow tubular structure comprises a membrane that is selectively permeable to water vapor over oxygen and hydrogen (Paragraph 33 and Figure 2 describe first and second hydrophilic polymer films 121 and 122. Paragraph 35 describes how these films are selectively permeable to water vapor. Paragraph 36 further describes using the same material (Nafion/PFSA) as 
Regarding claim 2, Lee teaches the water exchanger of claim 1 wherein the manifold comprises a first output opening coupled to output 
Regarding claim 3, Lee teaches the water exchanger of claim 2, wherein the manifold comprises: a first intake opening positioned to receive dry fuel cell reaction gas and provide the dry  fuel cell reaction gas to a lumen within each respective hollow tubular structure (first inlet 111a, Figure 1, P 26); a second intake opening positioned to receive wet gas emitted from the fuel cell and provide the wet gas emitted from the fuel cell across an outer surface of each respective hollow tubular structure (111b, Figure 2, P 27), wherein water is transferred from the wet gas to the dry gas through the membrane of each respective hollow tubular structure and output via the first output opening 
Regarding claim 7, Lee teaches the water exchanger of claim 1, wherein the plurality of hollow tubular structures comprises an array of hollow tubular structures (Figure 1 demonstrates an array of hollow fiber membranes 120).
Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanihara (US 2005/0221133).
Regarding claim 16, Tanihara teaches a method of forming (“processing”) a humidifying apparatus (“water exchanger”) for fuel cells (paragraph [0023]). 
The method includes forming a plurality of hollow fiber membranes (1, “hollow tubular structures”) (paragraph [0045]). Each hollow fiber membrane (1, “hollow tubular structure”) comprises a membrane material that has high selective permeability to water vapor (paragraph [0039]). Tanihara teaches that the membrane material has a higher water vapor permeation rate than oxygen permeation rate (paragraph [0034]). Tanihara teaches that the humidifying apparatus (“water exchanger”) is used to humidify a supply gas to a fuel cell and functions in an environment where water vapor, oxygen and hydrogen are present (paragraphs [0010, 0017]). Therefore the membrane is understood to be selectively permeable to water vapor over hydrogen.  
The membrane material is supported by a porous reinforcement material (paragraph [0041]).
Regarding claim 20, Tanihara teaches a bundle of hollow fiber membranes (1, “hollow tubular structures”). The hollow fiber membranes (1, “hollow tubular structures”) are arranged so that their ends are aligned to form a flat configuration. Tanihara teaches that a gas passing through the inside of the hollow fiber membranes (1, “hollow tubular structures”) may be at a higher pressure than the gas passing outside the hollow fiber membranes (1, “hollow tubular structures”) (paragraph [0061]).
The difference in pressures is expected to cause the hollow fiber membranes to at least partially inflate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0190093), as applied to claim 1 above, and further in view of Oh (US 2021/0154624).
Regarding claim 4, Lee teaches hollow fiber membranes including a first layer 121, which may be formed of polyetherimide, polyimide, polyamideimide, polysulfone or polyethersulfone and a second layer 122, which may be formed of Nafion/PFSA (Paragraph 36). Each layer reinforces the other and as such the material of the first layer 121 may be considered a “reinforcement material”. Lee does not explicitly teach a porous reinforcement material.
Oh teaches a humidifier for a fuel cell (abstract). The humidifier includes a plurality of hollow fiber membranes. Each hollow fiber membrane includes two layers – a porous base layer of polyetherimide, polyimide, polyamideimide, polysulfone or polyethersulfone and a coating layer of PFSA (Paragraphs 41, 46).  Oh teaches that porosity is necessary in order to ensure a sufficient humidification performance (Paragraph 51).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have a porous first layer 121 and therefore a “porous reinforcement material” for the purpose of ensuring a sufficient humidification performance. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0190093), as applied to claim 1 above, and further in view of Reid (US 6,403,249) and Cavalca (US 7,297,429).
Regarding claims 4-6, Lee teaches that the membrane includes a layer (122) of perfluorinated sulfonic acid (PFSA) such as NAFION (paragraph 36).
Lee fails to teach a porous polyethylene reinforcement material.
Reid teaches a GORE-SELECT material as a humidification membrane. The GORE-SELECT material includes NAFION (“PFSA”) applied on a substrate of expanded TEFLON. TEFLON is a trade name for polytetrafluoroethylene. Reid teaches that the substrate provides mechanical strength to the humidification membrane. The membrane has a thickness of 20 µm (col. 5, lines 18-30). Therefore, the substrate is expected to have a thickness of less than 20 µm.
The Cavalca reference is assigned to the maker of the GORE-SELECT material. Cavalca teaches that in addition to polytetrafluoroethylene, polyethylene may be used as a reinforcement layer (col. 18, lines 61-63). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a reinforcement layer of polyethylene having a thickness of less than 20 µm for the purpose of providing mechanical support to Lee’s Nafion (“PFSA”) layer.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0190093), as applied to claim 1 above, and further in view of Reid (US 6,403,249) and Bahar (US 5,547,551).
	Regarding claim 8, Lee teaches that the membrane includes a layer (122) of perfluorinated sulfonic acid (PFSA) such as NAFION (paragraph 36).

	Reid teaches a GORE-SELECT material as a humidification membrane. The GORE-SELECT material includes NAFION (“PFSA”) applied on a substrate of expanded TEFLON. TEFLON is a trade name for polytetrafluoroethylene. Reid teaches that the substrate provides mechanical strength to the humidification membrane (col. 5, lines 18-30).
The Bahar reference is assigned to the maker of the GORE-SELECT material. Bahar teaches that the membrane is made by coating NAFION (“PFSA”) onto both sides of the EPTFE substrate (col. 13, lines 32-37) – therefore, the membrane is a laminate of PFSA, EPTFE and PFSA.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an EPTFE substrate, such that the membrane is comprised of a Nafion (“PFSA”), EPTFE, Nafion (“PFSA”) laminate for the purpose of providing mechanical support to Lee’s Nafion (“PFSA”) layer.
	Regarding claim 9, Lee as modified by Reid and Bahar teaches that the membrane may be as thin as 0.06 mils (1.5 µm) (Bahar’s col. 5, lines 46-47) – therefore, each layer would be less than 5 µm thick.

Claims 10-12, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff (US 2010/0233553) in view of Lee (US 2010/0190093) and Tanihara (US 2005/0221133).
Regarding claim 10, Eickhoff teaches a fuel cell based power generator (Figure 7 demonstrates a fuel cell based power generator), comprising: a fuel cell (fuel cell 740, Figure 7, P 22); a hydrogen generator coupled to provide hydrogen to an anode side of the fuel cell (hydrogen 723 produced by the hydrogen generator may be fed through an outlet port 735 and attached directly to a rechargeable fuel cell 740, Figure 7, P 22); and a water exchanger coupled to receive hydrogen and wet air  (water exchanger, Figure 7, P 22). Eickhoff does not explicitly teach wherein: the water exchanger includes a plurality of hollow tubular structures, wherein each respective hollow tubular structure comprises a membrane that is selectively permeable to water vapor over oxygen and hydrogen; and a manifold coupled to the tubular structures to provide the wet air on one side of the membrane and the hydrogen on the other side of the membrane; and that the water exchanger is coupled to receive wet air from a cathode side of the fuel cell
Lee teaches a similar humidifier which includes hollow fiber membranes (Abstract). Lee teaches a water exchanger (humidifier for a fuel cell 100, Figure 1, P 25) comprising a plurality of hollow tubular structures (plurality of hollow fiber membranes 120, Figure 1, P 25), wherein each respective hollow tubular structure comprises a membrane that is selectively permeable to water vapor over oxygen and hydrogen (Paragraph 33 and Figure 2 describe first and second hydrophilic polymer films 121 and 122. Paragraph 35 describes how these films are selectively permeable to water vapor. Paragraph 36 further describes using the same material (Nafion/PFSA) as instantly disclosed, therefore Lee’s membrane is understood to have the instantly claimed selective permeability to water vapor over oxygen and hydrogen); and a manifold coupled to the tubular structures to provide the wet air on one side of the membrane 
It is well-known that cathode exhaust gas contains large amounts of water vapor – see, e.g. Tanihara, who teaches supplying cathode exhaust gas as a humidifying gas into a humidifier (Paragraph 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the fuel cell based power generator including a water exchanger of Eickhoff, and make the water exchanger comprise the hollow tubular membrane structure of Lee, in order to obtain maximized durability and humidification performance of the water exchanger. It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use wet air discharged from the fuel cell cathode as the wet air used within the water exchanger of Eickhoff as modified by Lee for the purpose of optimizing the resources available in the system.
Regarding claim 11, modified Eickhoff teaches the fuel cell based power generator of claim 10, wherein the membrane material of each respective hollow tubular structure is configured to keep the wet air and the dry hydrogen separate during the transfer of the water from the wet air to the dry hydrogen (Lee: Paragraph 33 and Figure 2 describe first and second 
Regarding claim 12, modified Eickhoff teaches that the hollow tubular structures are enclosed in a housing (“packaging material”) (Lee: Paragraph 25 and Figure 1).
Regarding claim 15, modified Eickhoff teaches the fuel cell based power generator of claim 10, wherein the inside of each respective hollow tubular structure is pressurized relative to the outer surface of each respective hollow tubular structure (Eickhoff: Paragraph 22 describes the use of a pump to circulate the hydrogen, therefore the inside of  each hollow fiber membrane is expected to  be pressurized relative to the outside).
Regarding claim 21, modified Eickhoff teaches the fuel cell based power generator of claim 10, wherein the water exchanger is configured to: output wet hydrogen from the respective hollow tubular structures to the hydrogen generator (Eickhoff: Paragraph 22 describes how hydrogen passes through the water exchanger and the wet hydrogen is output to the hydrogen generator. With the combination of Eickhoff and Lee, the wet hydrogen will be output from the respective hollow tubular structures); and output dry air to ambient (Lee: second outlet 112b, Figure 1, P 27).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff (US 2010/0233553) in view of Lee (US 2010/0190093) and Tanihara (US 2005/0221133), as applied to claim 12 above, and further in view of and Etienne (US 5380433).
Regarding claim 13, Eickhoff as modified by Lee teaches a housing (“packaging material”) (Lee: Paragraph 25 and Figure 1).
Eickhoff as modified by Lee fails to teach that the housing (“packaging material”) includes a BoPET material.
Tanihara teaches a humidifier for use with a fuel cell. The humidifier includes a bundle of hollow fiber membranes housed within a container (paragraph 11 and figure 4). A polyester film (11) encloses the hollow fiber membranes and ensures that the degree of spreading of the gas flowing on the outside of the hollow fiber membranes is controlled (paragraphs 52, 57, 59, 73). A known polyester film used to enclose hollow fiber membranes used for gas separation is Mylar (a BoPET material) – see, e.g. Etienne (col. 4, lines 59-66). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a BoPET material to enclose the hollow fiber membranes of Eickhoff as modified by Lee for the purpose of controlling the flow of the gas on the outside of the hollow fiber membranes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff (US 2010/0233553) in view of Lee (US 2010/0190093) and Tanihara (US 2005/0221133), as applied to claim 12 above, and further in view of Gerhardt (US 2016/0006069).
Regarding claim 14, Eickhoff as modified by Lee teaches a housing (“packaging material”) (Lee: Paragraph 25 and Figure 1).
Eickhoff as modified by Lee fails to specify the material of the housing (“packaging material”).
Tanihara teaches a humidifier for use with a fuel cell (paragraph 11). The humidifier includes a housing formed of a fiber-reinforced resin material (paragraph 71). It is well-known in the art to use carbon fibers to reinforce resin used in housings – see, e.g Gerhardt (paragraph 27). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a carbon-fiber reinforced resin as the material of the housing (“packaging material”) for the purpose of providing a light-weight and strong protective housing for the hollow fiber membranes.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0190093) in view of Oh (US 2021/0154624).
Regarding claim 16, Lee teaches a method of processing a water exchanger (method for manufacturing a hollow fiber membrane for a humidifier, Figure 3, P 38) for a fuel cell based power generator, comprising: forming a plurality of hollow tubular structures (the production of the intermediate hollow fiber membrane is carried out using any conventional method for manufacturing hollow fiber membranes, P 39); wherein each respective hollow tubular structure includes: a membrane material that is selectively permeable to water vapor over oxygen and hydrogen (Paragraph 33 and Figure 2 describe first and second hydrophilic polymer films 121 and 122. Paragraph 35 describes how these films are selectively permeable to water 
Oh teaches a humidifier for a fuel cell (abstract). The humidifier includes a plurality of hollow fiber membranes. Each hollow fiber membrane includes two layers – a porous base layer of polyetherimide, polyimide, polyamideimide, polysulfone or polyethersulfone and a coating layer of PFSA (Paragraphs 41, 46).  Oh teaches that porosity is necessary in order to ensure a sufficient humidification performance (Paragraph 51).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have a porous first layer 121 and therefore a “porous reinforcement material” for the purpose of ensuring a sufficient humidification performance. 
Regarding claim 17, modified Lee teaches the method of claim 16, wherein the method includes sealing the plurality of hollow tubular structures to a manifold (Lee: Paragraph 26 and Figure 1 describe an adhesive 130 that fixes the hollow fiber membranes to the sides of the housing 110 including the first inlet 111a and first outlet 112a).
Regarding claim 18, modified Lee teaches the method of claim 17, wherein the method includes sealing the plurality of hollow tubular structures to the manifold using a potting material (Lee: Paragraph 26 and Figure 1 describe an adhesive 130 that fixes the hollow fiber membranes to the sides of the housing 110 including the first inlet 111a and first outlet 112a). 

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin (US 6,149,810) in view of Cavalca (US 7,297,429).
Regarding claim 16, Gonzalez-Martin teaches a method of processing a humidifying device (“water exchanger”) for a fuel cell (col. 1, lines 15-17).
The humidifying device (“water exchanger”) is a proton exchange membrane (PEM) positioned between the anode and cathode of a fuel cell. The PEM includes tubular channels (“tubular structures”) passing through the membrane and used to transport water and thereby humidifying the membrane (col. 12, lines 29-47).

Gonzalez-Martin does not explicitly teach that the PTFE strip is porous. 
Using a porous PTFE support structure for a PFSA (“Nafion”) membrane is well-known in the art – see, e.g. Cavalca (col. 18, lines 57-65).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a porous PTFE strip for the purpose of reinforcing the channels and the membrane without undue experimentation and with a reasonable expectation of success. Moreover, the pores of the porous strip would facilitate transport across the membrane. 
Regarding claim 17, Gonzalez-Martin teaches that a manifold (190) is connected to the plurality of tubular channels (“hollow tubular structures”) to deliver water to the PEM (col. 32, lines 26-30). 
Gonzalez-Martin does not explicitly teach that the manifold is “sealed” to the plurality of tubular channels (“hollow tubular structures”).
However it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to seal the manifold to the plurality of tubular channels (“hollow tubular structures”) for the purpose of not allowing any leaks within the system.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Oh as applied to claim 16 above and further in view of Koo (US 20110129740).
	Regarding claim 20, modified Lee teaches a fuel cell system including a humidifier made from hollow membrane fibers but remains silent to channels being of a flat configuration of tubular structures and inflating the flat configuration to form the hollow tubular structures (See above). 
Koo teaches a membrane humidifier for a fuel cell (title).  Koo teaches the hollow fiber membranes are swollen (inflate) providing higher humidification performance during operation ([0057-61]).  Wherein one would appreciate that when inflating they are going from a flatter (reads on flat) configuration to an inflated (swollen) configuration of hollow fiber (tubular) structures. It would have been obvious to use the inflating hollow fiber membranes of Koo in Oh because Koo teaches suitable manufacture of membrane humidifiers advantageous in cost ([0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is Tomescu (US20130092621).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                         
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724